Title: From George Washington to George Clinton, 11 July 1782
From: Washington, George
To: Clinton, George


                  
                     Sir
                     Head Quarters Newburgh July 11. 1782
                  
                  Colonel Lutterloh, Commissy Gen. of Forage waits upon your Excellency to represent the state of the Army respecting forage, and to sollicit such aid from your Legislature as may be necessary for keeping up the supplies, untill the Financier shall be enabled to take more effectual measures for the purpose.
                  Give me leave to inform your Excellency that the Horses & Ox Teames of the Army are arriving daily in considerable Numbers, that the Commissy of Forage is not possessed of Money for the purchase of subsistence for them, & that the Laws of the State are reported to be inadequate to procure the supplies that are absolutely requisite—The inevitable consequence of which will be that the public Cattle must perish or the forage be wrested by violence from the Possessors—To remedy these evils, I have taken the liberty to trouble you with this, & to entreat that your Excellency will have the goodness to use your assistance & influence in devising some efficaous Mode for furnishing Forage, without imposition upon the Public, or injury to the owners—taking care at the same time, that the value of the property taken may be justly ascertained in such Manner, as that the debt shall be equitably paid by the Public, without breaking in upon the present arrangements of the Financier, which ought to be supported & maintained inviolably sacred, as we regard the safety & preservation of our Country.  I have the honor to be.
                  
               